Citation Nr: 1103248	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  97-06 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for polymyositis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In July 2006, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  

In November 2006, the Board issued a decision adjudicating the 
Veteran's appeal with regard to service connection for 
polymyositis.  The Veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Veterans Court).  In 
January 2008, the Veterans Court granted a joint motion of the 
Veteran and the Secretary of Veterans Affairs (the Parties) 
vacating the November 2006 decision as to the issue of service 
connection for polymyositis and remanding the matter to the Board 
for compliance with the instructions in the joint motion.  

In September 2009, the Board remanded this matter to the agency 
of original jurisdiction (AOJ and in this case the RO/Appeals 
Management Center (AMC)) for additional development.  That 
development completed the matter was properly returned to the 
Board for appellate review.  


FINDING OF FACT

The Veteran's polymyositis did not have onset during his active 
service, is not etiologically related to his active service, and 
was not caused or aggravated by his service connected right knee 
disability.  




CONCLUSION OF LAW

The criteria for service connection for polymyositis have not 
been met.  38 U.S.C.A. §§ 5107, 1101, 1110, 1112, 1116 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010) 3.310 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service. 
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, will be presumed 
to have been incurred in service if manifested itself to a 
compensable degree within the first year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Certain diseases are presumed to be service connected if a 
veteran was exposed to an herbicide agent, such as Agent Orange, 
during service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.307(), 3.309(e) (2010).  These diseases do not 
include polymyositis or any type of arthritis.  38 C.F.R. 
§ 3.3309(e).  

A veteran, who during active service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service. 38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2009).  In the instant 
case the evidence shows that the Veteran served in Vietnam during 
the Vietnam era and is therefore presumed to have been exposed to 
Agent Orange.  

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices in 
which it was determined that a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not be 
extended beyond specific disorders, based upon extensive 
scientific research.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 
20,2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 
(Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).

Even if the claimed disability is not on the list of diseases 
subject to presumptive service connection due to exposure to an 
herbicide agent, service connection may be established by proof 
that the claimed disability was actually caused by exposure to an 
herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service connection may also be granted on a secondary theory of 
entitlement.  That is, service connection may be granted for 
disability if such disability was caused or aggravated by a 
disease or injury for which service connection has already been 
established.  38 C.F.R. § 3.310.  Section 3.310 was amended 
effective October 10, 2006, after the Veteran filed his current 
claim for service connection for a psychiatric disability.  
Arguably that amendment imposed additional burdens on a claimant 
seeking to show that a service connected disease or injury 
aggravated (as opposed to caused) a disability for which service 
connection had not yet been established.  Therefore, the version 
of § 3.310 in place when the Veteran filed his claim is the 
appropriate version for this case and is the version more 
favorable to the Veteran, as informed by the decision of the 
Veteran Court in Allen v. Brown, 7 Vet. App. 439 (1995).  See 
Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The first mention that the Veteran suffered from any disability 
is found in a writing from November 1979, in which he indicated 
that he had a right knee disability due to service in November 
1969.  VA received an application for service connection for 
right and left knee disabilities in 1981.  In March 1998, he 
filed a claim for service connection for rheumatoid arthritis, 
which he reported affected his joints and muscles.  He stated 
that he had received treatment from Dr. "M.J.L." and from a 
practitioner at a rheumatology practice.  Records from these 
treatment providers document a 1998 diagnoses of traumatic 
osteoarthritis of the right knee, rheumatoid arthritis, and 
polymyositis.   

In an August 2000 writing, the Veteran contended that his knee 
condition had aggravated his polymyositis and arthritis.  In 
another writing from that same month the Veteran stated as 
follows:  "As for the polymyositis I have requested that this be 
evaluated as a secondary condition to the injuries I received on 
active duty.  Dr. [S.F.] has stated that this arthritis started 
in my knee and has traveled through my body."  

During the July 2006 Board hearing, the Veteran testified that he 
was first diagnosed with polymyositis 10 years earlier.  July 
2006 Board hearing transcript at 13.  When asked when he first 
started having symptoms which he (the Veteran) attributed to 
polymyositis, he replied "[w]ell, all the time but I never did 
pay it any attention from the time of the injury up until now."  
Id. at 14.  He testified that "probably during the first year 
out of service" he was going to an orthopedic clinic.  Id. at 
15.  

When asked by his representative if he was testifying that he 
went to the clinic within a year of service, the Veteran stated 
"[y]es, because I was having problems with my knee because I 
hurt it during my last 30 days in country."  Id.  

When asked for further clarification, the Veteran testified that 
he began treatment at VA for his knee in 1969, and when asked 
when his next treatment was he testified as follows:  

Well, I went for them on a regular basis 
and stuff and during the time that I was 
going back and forth to the VA in 
Birmingham I - my doctor that I had at 
home, he came to find out every time they 
would give me an examination most of the 
enzymes would be very high and I was a 
weight lifter.  So he finally sent me to a 
rheumatologist in Montgomery to find out 
what it was.  

Id. at 16.  

He then testified that he was first referred to a rheumatologist, 
Dr. S.F., five or six years earlier, or longer.  Id.  

The Veteran next expressed his own belief that his polymyositis 
was due to exposure to herbicides and that he had symptoms of 
this condition prior to his separation from service.  Id. at 17.  
In written argument provided in June 2006, the Veteran's 
representative stated that the Veteran contended that his 
polymyositis is the result of exposure to herbicides during 
service in Vietnam.  

In the instant decision, the Board determines that the Veteran's 
polymyositis and rheumatoid arthritis - essentially his systemic 
musculo-skeletal disabilities, did not have onset during active 
service and are not related to his active service or to his 
service-connected right knee disability.  

In the appellant's brief to the Veterans Court, he stated that 
"By definition, polymyositis may precede or follow the 
development of arthritis."  November 2007 Appellant's Brief at. 
6.  This is the first mention in the record that polymyositis may 
precede or follow the development of arthritis.  The brief 
attributed that definition to the 31st edition of Dorland's 
Illustrated Medical Dictionary.  The definition as stated in that 
source is as follows:

Chronic, progressive myositis with 
symmetrical weakness of the limb girdles, 
neck, and pharynx; it can occur in either 
children or adults.  This is usually 
associated pain and tenderness, and may be 
preceding or subsequent manifestations 
typical of scleroderma, arthritis, systemic 
lupus erythematosus, or Sjogren syndrome.  
It is sometimes associated with malignancy, 
and may be accompanied by characteristic 
skin lesions (see dermatomyositis).  Called 
also multiple myositis.

DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1512 (31ST ED.2007) 
[hereinafter DORLAND'S].  

Contrary to the definition stated in the brief, the definition in 
the cited source is that there may be preceding or subsequent 
manifestations typical of scleroderma, arthritis, systemic lupus 
erythematosus, or Sjogren syndrome.  

In other words, the Board finds that there is a very large 
omission of steps from the dictionary definition to a conclusion 
that arthritis has any kind of causative relationship to 
polymyositis or a conclusion that one could not simply have more 
than one disease without a relationship between the diseases.  

The Board finds that this dictionary definition is not probative 
of a finding that the Veteran's polymyositis was caused or 
aggravated, or has any relationship to, his service connected 
right knee arthritis.  

The Board finds that a background of the Veteran's right knee 
disability is helpful in this case.  Of note is that the in-
service "connection" for the Veteran's right knee disability is 
a finding during service that in September 1969 that he had torn 
cartilage of the right knee.  He underwent a VA compensation and 
pension (C&P) examination in December 1981, and the report of 
that examination documents that he had a history of injuring his 
right knee in 1969 when he ran into a bunker.  He reported that 
he had pain of the right and left knee when in cold or rainy 
weather.  He also reported that he had no known injury of his 
left knee, but that for the last two years it ached off and on.  

In a February 1982 rating decision, the RO granted service 
connection for "TORN CARTILAGE, RIGHT KNEE, HISTORY."  
Following the 2003 C&P examination, the RO assigned an additional 
disability rating for "OSTEOARTHRITIS, RIGHT KNEE ASSOCIATED 
WITH TORN CARTILAGE, RIGHT KNEE."  

Service treatment records document that the Veteran was treated 
for a sore back in January 1968, a twisted left knee in June 
1968, contact dermatitis in November 1968, and influenza (which 
is undated).  At In September 1969 he was placed on physical 
profile for a torn cartilage of the right knee.  A September 1969 
report of medical examination for separation purposes documents 
that he had normal clinical evaluations for all systems other 
than a scar on his neck.  There are no notes indicating 
significant history and the summary of defects and diagnoses 
referred only to myopia.  In an associated report of medical 
history, the Veteran indicated that he had no rheumatism or 
arthritis, frequent back pain, painful or trick shoulder or 
elbow, foot trouble, or neuritis.  The physician comment section 
included only that the Veteran wore glasses.  

Based on the above, the Board finds that service treatment 
records (which, as noted above, are very detailed) provide 
evidence against the claim because there are no symptoms of a 
systemic musculo-skeletal disease, such as polymyositis, 
documented in those records and no findings that he suffered from 
such disease.  All of his symptoms are attributed to specific 
events or are acute conditions, which only undermines the 
Veteran's current contentions.   

For example, he complained of a twisted left knee in June 1968 
and a sore back in January 1968 but over a year later, when he 
was separated from service, he indicated that he did not still 
have symptoms.  

The earliest point of interaction between the Veteran and VA for 
treatment is shown by a VA FORM 10-7131 documenting an 
application for dental treatment, with a date of October 2, 1969 
and a VA location of Montgomery, Alabama.  In a statement signed 
in November 1979, the Veteran referred to a knee injury which he 
stated occurred during service in 1969.  He stated that he was 
treated while in Vietnam and that he also visited a doctor in 
Columbus Medical Art Center.  

In his VA FORM 21-526 application for benefits received in 
November 1981, the Veteran listed civilian doctors who treated 
his knee as Dr. "K.V.K." in 1969 and listed as not applicable 
the persons or physicians who know any facts about his claimed 
injury.  He also provided a VA FORM 21-4176, in which he 
identified private physicians, Dr. K.V. K. and Dr. "W." as 
providing treatment for his right knee injury.  In the Report of 
medical examination form, the part that he filled out in December 
1981, he indicated that he had been treated for his knee during 
service, and by Dr. K.V.K. and Dr. W after service, in 1969 and 
1970.  The RO sent letters to the identified private treatment 
providers.  There is one response, from Dr. W., indicating that 
they did not have a file on the Veteran.  

Based on the above, there is no evidence of arthritis or for that 
matter, polymyositis, or symptoms attributed to such, within one 
year of separation from service.  

Given that the Veteran himself identified treatment records from 
two physicians and one replied that there was no file on the 
Veteran and there is no reply from the other, the Board finds the 
Veteran's reports of treatment for any disability within one year 
of separation from service to not be credible.  The Board finds 
that the Veteran's own statements during service and immediately 
following service provide highly probative evidence against his 
current claims decades after service. 

Hence, the Board finds that arthritis did not manifest within one 
year of separation from active service and the presumptive 
provisions for chronic diseases are not for application.  

In February 1988 he underwent another examination.  
Osteoarthritis of both knees was diagnosed, with a notation that 
it was a clinical, but not a radiographic, diagnosis.  

The Board finds that the it is clear from this evidence that the 
Veteran's right knee arthritis is, at best, related to his in-
service injury of the right knee and is not a condition that 
existed from the time of his service, or the manifestation of a 
systemic condition at any time near his service.  

Treatment notes from October 1990 document that the Veteran had 
elevated CPK values with no known cause and an assessment of 
myositis of unknown etiology.  Of note a medical dictionary 
definition of CPK is as follows:  

Creatine phosphonkinas former name for 
creatine kinase,  Abbreviated CPK.  
Creatine kinase and Mg 2+- activated enzyme 
of the transferase class that catalyzes the 
phosphorylatio of creatine by ATP to form 
phosphocreatine.  The reaction effectively 
stores the energy of ATP as phosphocreatine 
in muscle and brain tissue and holds the 
muscle concentration of ATP nearly constant 
during the initiation of exercise.  It 
occurs as three isoenxymes, each having two 
components composed of M (muscle) and B 
(brain) subunits. Ck1 (BB) is found 
primarily in the brain,  CK2 (MB) primarily 
in cardiac muscle, and CK3 (MM) primarily 
in skeletal muscle.  Differential 
determination of isoenzymes is useful in 
clinical diagnoses.  

DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 436(31ST ED.2007) 
[hereinafter DORLAND'S].  

Private treatment records from Dr. M.J.L. include October 1991 
laboratory results showed that the Veteran had elevated CPK and 
there was a plan to watch for muscle weakness.  He reported mild 
pain of the shoulder in January 1992 notes from October 1992 
document that he had elevated CPKs and that this was of an 
undefined cause.  He reported a history of right knee injury and 
of a slipped disc at that time, leg cramps in June 1995, and low 
back pain of 7 to 8 months duration in December 1993, reporting 
that he thought it had to do with a work injury of 7 years 
earlier.  He reported, epigastric pain, diagnosed as gastritis, 
in January 1997, dizziness, elbow pain, and numbness of the 
fingers in February 1997.  The dizziness resolved and he was 
assessed as having left arm radiculopathy. He reported light 
headedness and no energy in August 1997 and was diagnosed with 
hypertension and it was noted that he continued to report 
malaise.  An August 1997 message states "Lab results - done 
[illegible] CPK & Chol. High as usual  No cause for symptoms 
found."  

In January 1998, he reported constant pain of the shoulders, 
elbows, ankles and knees of 2 to 3 months duration.  He was 
diagnosed with artheralgia and Dr. M.J.L., consulted "S.F.," 
M.D., a rheumatologist for the Veteran's musculoskeletal 
symptoms.  

Dr. S.F. noted that the Veteran complained of sore shoulders, 
knees, and ankles and that his fingers hurt.  He reported that 
his knees had hurt on and off for twenty years.  Past medical 
history was significant for a hernia operation and angioplasty.  
After examination, Dr. S.F. diagnosed right shoulder pain - 
mostly from supraspinatous tendinitis, mild diffuse degenerative 
arthritis, bilateral knee pain from osteoarthritis, and 
chronically elevated CPK for which the physician had no clinical 
evidence of myopathy.  

In March 1998 notes, Dr. S.F. explained that the Veteran had been 
sent to him for arthralgia, found to have a very high level of 
CPK and aldolase, sent for an EMG which showed myopathy, and a 
biopsy from his left deltoid was read as polymyositis.  Dr. S.F. 
detailed his discussion with the Veteran, stating in part as 
follows:  

Today I discussed with [the Veteran] in 
depth.  I explained to him what 
polymyositis means and future of that with 
or without conventional treatment.  The 
role of conventional treatment in 
controlling the disease activity, 
normalizing the abnormality in the blood, 
keeping the destructive process of the 
muscle under control, etc, was explained.  
I explained that there is no known cause 
for this.  

In other notes form 1998, including from July 1998, Dr. S.F. 
diagnosed only polymyositis and diffuse degenerative arthritis.  

This evidence from Dr. S.F. is unfavorable to the Veteran's 
claim.  First, Dr. S.F. clearly was of the opinion that the cause 
of polymyositis was unknown because he documented in the 
treatment notes that this is what he told the Veteran.  As Dr. 
S.F.'s specialty was rheumatology, as noted in the his office 
letterhead, he would certainly know if there was any connection 
between osteoarthritis, diffuse arthritis, and polymyositis.  He 
clearly knew that the Veteran had all three conditions.  It is 
then not believable that Dr. S.F. told the Veteran that his knee 
arthritis had spread.  

Based on the records from Dr. S.F., the Board thus finds the 
Veteran's testimony that Dr. S.F. told him that his knee 
arthritis had spread to be not credible, providing more evidence 
against all claims raised by the Veteran.  

Dr. S.F.'s statement "I explained that there is no known cause 
for this" is evidence against the Veteran's claim.  As the cause 
is unknown, it cannot be attributed to exposure to Agent Orange.  

The next evidence is a note from Dr. S.F. from April 20, 1998, 
which documents that the Veteran was being treated with 
prednisone for polymyositis.  Assessment was polymyositis.  Dr. 
S.F. notes that the Veteran's muscle enzymes were considerably 
improved but his CPK was still 322 which was above the normal of 
235.  April 28, 1998 notes from Dr. M.J.L. include and assessment 
of polymyositis.  In a May 1998 letter, Dr. M.J.L. stated that 
the Veteran was found to have elevated CPK since 1990 and recent 
rheumatological consultation revealed diagnosis of polymyositis.  

This evidence tends to show that the symptoms and laboratory 
findings that led to the diagnosis of polymyositis were present 
from 1990, forward.  There is no objective evidence that the 
symptoms or laboratory findings were present earlier.  This is 
therefore evidence against the Veteran's claim.  

After reviewing this evidence, the RO treated characterized his 
claim for service connection for rheumatoid arthritis as for one 
for polymyositis and denied the claim in May 1998.  This appeal 
now before the Board is from that decision.  The Board recognizes 
that the Veteran has been diagnosed with polymyositis, diffuse 
mild degenerative arthritis, and arthritis of his knee as these 
facts were before the RO when it rendered its initial decision.  
The RO and the Board in past decisions has lumped these into one 
category, but, essentially, the Veteran has one disease entity, 
arthritis of the knee which is attributed to trauma and is 
localized, and other diseases which are systemic.  From this the 
Board concludes that the RO and the Board have considered his 
claim in its entirety.  

Records from the Veteran's claim for disability benefits from the 
Social Security Administration (SSA) include a psychiatric 
evaluation report documenting the Veteran's report that he last 
worked in June 1999 and claimed that he was disabled due to 
arthritis and joint and muscle pain.  This report documents that 
the Veteran indicated that he had been suffering from pain for 10 
to 15 years and that finally he was unable to work.  

Already previously adjudicated was a claim pending in 2003 for an 
increased rating for the Veteran's service connected disability 
of the right knee.  In October 2003, he underwent a VA C&P 
examination of his right knee.  The examiner detailed the 
Veteran's report of his right knee disability and his reported 
problems "with myositis and also rheumatoid arthritis of the 
right knee and the entire body."  She stated that the Veteran's 
right knee arthritis was traumatic and started with the injury 
during Vietnam and that he also has rheumatoid arthritis and 
myositis.  These notes are in a "HISTORY OF PRESENT ILLNESS" 
section of the examination report.  

As a diagnosis, the examiner listed the following:  "Status post 
injury right knee.  Muscle sprain, degenerative osteoarthritis, 
rheumatoid arthritis, and polymyositis right knee with moderate 
to severe loss of range of motion and moderate to severe loss of 
functional capacity of the right knee."  

From the language of the diagnosis, one could argue that the 
examiner provided a connection between the Veteran's polymyositis 
and systemic arthritis and his service-connected right knee 
disability.  Whatever the reason for the wording of the 
diagnosis, the Board assigns it very little probative weight on 
the question of a connection between his service connected right 
knee disability and the other conditions.  The statements from 
Dr. S.F. and, as will be explained further along in this 
document, the opinion of a C&P examiner in January 2010, provide 
evidence that there is no such relationship.  The Veteran's right 
knee disability, including the arthritis attributed to that 
disability, is service connected based on trauma to the knee 
during service.  The most probative evidence of record, the 
statements by Dr. S.F. and the January 2010 examiner, are against 
a finding that the Veteran has a systemic disease do to that knee 
trauma.  

The Board realizes that neither physician specifically commented 
on a relationship between rheumatoid, for that matter, gouty 
arthritis, and his osteoarthritis of the right knee, but, given 
the extensive records of Dr. S.F. and the question regarding a 
systemic disease posed to the examiner in January 2010, if there 
was any connection, one of these physicians would have so stated.  

VA records, for example from May 2004, list diagnoses of 
osteoarthritis of the knee, degenerative joint disease of 
multiple joints, rheumatoid arthritis, polymyositis, and contain 
reports from the Veteran of pain of his hips, ankles.  

Pursuant to the January 2008 joint motion of the Parties, the 
Board remanded this matter so that another C&P examination could 
be afforded the Veteran.  The Board requested that the examiner 
provide opinions as to whether his polymyositis had onset during 
service or was aggravated by his service, whether his 
polymyositis was caused or aggravated by his service-connected 
knee arthritis, and  requested that the examiner provide an 
opinion as to the etiology of his polymyositis.  

In January 2010, the Veteran underwent the requested VA 
examination.  The examiner indicated that he had reviewed the 
claims file and he provided a detailed and accurate account of 
the relevant information in the claims file.  He also indicated 
that he evaluated the Veteran's right knee, given that the 
Veteran was claiming that his polymyositis was secondary to the 
right knee arthritis.  He reported laboratory data from December 
2009, including that he had an elevated total CPK and a negative 
rheumatoid factor.  Assessment was right knee degenerative joint 
disease, gouty arthritis, and polymyositis.  

The opinion, in its entirety, is as follows:  

The veteran's diagnosed polymyositis was 
not caused by, had its onset during or was 
aggravated by his active duty service.  
According to review of the patient's 
service medical records, the patient was 
not evaluated for polymyositis or for a 
progressive lower extremity muscle weakness 
during active duty service.  Polymyositis 
is not listed as a presumptive condition 
and/or related to Agent Orange exposure.  

The Veteran's polymyositis is not caused 
by/related to or aggravated by his service-
connected right knee arthritis.  According 
to the Mayo Clinic.com:  "polymyositis is a 
group of disorders or diseases of the 
muscles called inflammatory myopathies.  
The cause of most inflammatory myopathies 
is unknown.  Infections caused by bacteria, 
parasites, or viruses can cause 
inflammatory myopathies, but in most cases 
of polymyositis doctors are unable to 
identify preceding infection.  Some doctors 
think certain people have a genetic 
susceptibility to the disease.  
Inflammatory myopathies share many 
characteristics with autoimmune disorders 
in which your immune system attacks normal 
body components.  Normally your immune 
system works to protect your healthy cells 
from attack by foreign substances such as 
bacteria and viruses.  According to family 
practice notebook, polymyositis is a 
diseased that is characterized by 
inflammation by multiple muscles.  This may 
occur as an acute or chronic condition 
associated with medication toxicity and 
connective tissue disorders, infections, 
neoplasms, and other disorders.  The term 
polymyositis is frequently used to refer to 
a specific clinical entity characterized by 
subacute or slowly progressing symptoms 
primarily affecting the proximal limb and 
trunk muscles.  The illness may occur to 
any age but is most frequent in the fourth 
to sixth decade of life.  Weakness of 
pharyngeal and laryngeal muscles, 
interstitial lung disease, and inflammation 
of the myocardium may also occur.  

Based on medical literature noted above, I 
am unable to create a nexus between 
patient's polymyositis (diagnosed after 
military service) and the patient's right 
knee degenerative joint disease.  

Provide an opinion as to the etiology of 
the Veteran's diagnosed polymyositis:  As 
stated above from multiple sources 
including Mayo Clinic 2009:  "polymyositis 
is a group of diseases or disorders of the 
muscles called inflammatory myopathies.  
The cause of most inflammatory myopathies 
is unknown."  Opinion: Unknown etiology.  

The Board finds this to be highly probative evidence unfavorable 
to the Veteran's claim.  The examiner relied on sufficient facts 
and data, appears to have reliably applied reliable medical 
principles to those facts and data, and explained his opinion.  
See Nieves-Rodgriguez v. Peake, 22 Vet. App. 295, 302 (2008).  
This opinion is also consistent with the evidence from Dr. S.F. 
that there was no known cause of polymyositis.  

Of note is that the examiner also addressed the question of 
whether exposure to Agent Orange caused the Veteran's 
polymyositis.  He did not limit is opinion to a statement that 
polymyositis is not a disease subject to the presumption of 
service connection based on exposure to Agent Orange because he 
stated that the condition "is not listed as a presumptive 
condition and/or related to Agent Orange exposure."  

Also considered by the Board is the Veteran's testimony regarding 
continuity of symptomatology and the extent to which he has 
offered his own opinion, other than one involving continuity of 
symptomatology, that his polymyositis, and for that matter, gouty 
or rheumatoid arthritis, was caused by service or by his right 
knee arthritis.

Some general explanation of terms is appropriate before 
discussing the Veteran's competence to provide evidence on a 
given question.  As stated by the Veterans Court:  

Competency, however, must be distinguished 
from weight and credibility.  The former is 
a legal concept determining whether 
testimony may be heard and considered by 
the trier of fact, while the latter is a 
factual determination going to the 
probative value of the evidence to be made 
after the evidence is admitted.  

Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

"As a general matter, in order for any testimony to be probative 
of any fact, the witness must be competent to testify to the 
facts under consideration."  Id.  "Credibility . . . goes to 
'the quality or power of inspiring belief.'"  See Washingtonv. 
Nicholson, 19 Vet. App. 362, 368 (2005) (quoting United States v. 
Welsh, 774 F.2d 670, 672 (4th Cir. 1985)).  

The Veteran has not provided any indication that he has expertise 
in medicine.  In other words, the Board considers him to be a 
layperson.  As a layperson he is competent to provide evidence of 
that which is observable by the five senses.  See Layno, 6 Vet. 
App. at 469.  In other words, layperson testimony is competent as 
to when he felt pain or made any other observation with his five 
senses.  As to questions involving medical matters however, the 
nature of the medical question, including the question of a nexus 
between a disease and some other event, determines whether non-
expert evidence is competent.  

The Board is not saying that a non-expert may never provide a 
probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent 
medical evidence is necessarily required when the determinative 
issue is medical diagnosis or etiology).  Whether a layperson is 
competent to provide an opinion as to the etiology of a condition 
depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) drew from Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) to explain its holding.  Id.  In a footnote in 
Jandreau the Federal Circuit addressed whether a layperson could 
provide evidence regarding a diagnosis of a condition and 
explained that "[s]ometimes the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Veteran seeks to offer etiology opinions rather than 
provide diagnoses, the reasoning expressed in Jandreau is 
applicable.  The Board finds that the questions of the Veteran's 
polymyositis not caused by exposure to Agent Orange or caused by 
his arthritis of his right knee, or had onset during service, are 
questions the answers to which cannot be arrived at by simple 
observation with the five senses alone and furthermore, are 
complex medical questions.  This finding is supported by the 
evidence of record.  It was necessary to not only consider the 
results of clinical laboratory blood tests but also do obtain a 
muscle biopsy to determine whether the Veteran had polymyositis.  
Given those facts, the Veteran's testimony as to the etiology of 
his systemic illnesses is not competent evidence.  

Turning to his reports of symptoms, the Board has considered not 
only his testimony but also the service and post service 
treatment records.  Close examination of his testimony reveals 
that the symptoms that he has reported as having onset during 
service are those involving his right, and at most, his left 
knee, not systemic symptoms.  His right knee injury was 
documented in the service treatment records and was a traumatic 
event, not a systemic process.  He reported, during service, that 
he twisted his left knee, an acute injury.  Therefore, although 
he did have pain of both knees during service, these are not 
reports of symptoms of systemic disease.  

As to his testimony that he had high CPK values and was treated 
shortly after service, the testimony itself shows that he has 
compressed the time of when he was treated at VA and when he had 
systemic symptoms and abnormal laboratory findings that drew 
concern from clinicians.  After explaining that he had knee 
symptoms during and after service, he testified as follows:  

Well, I went for them on a regular basis 
and stuff and during the time that I was 
going back and forth to the VA in 
Birmingham I - my doctor that I had at 
home, he came to find out every time they 
would give me an examination most of the 
enzymes would be very high and I was a 
weight lifter.  So he finally sent me to a 
rheumatologist in Montgomery to find out 
what it was.  

July 2006 Board hearing testimony at 16.  

Clear from the evidence from Dr. C.S. and Dr. MJ.L. his systemic 
disease was not suspected until 1990, at the earliest, some 
twenty years after service.  Nor is there any indication that he 
complained of the symptoms that led to the diagnosis of 
polymyositis until, at the earliest, 1990.  His reports of knee 
pain during service and after service is not evidence of 
symptomatology of anything other than knee pain.  That pain has 
been attributed to trauma and is, as shown in all of the medical 
evidence, a separate condition from his systemic disease.  Hence, 
the Board finds that there has been no continuity of symptoms of 
his systemic disease since service and there was no noting of 
such symptoms during service.  In making this determination, the 
Board is aware of the Veterans Court's explanation that a 
"noting" during service need not be reflected by written 
documentation, either contemporaneous to service or otherwise.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Here, the Board 
does not base its finding on the absence of a writing during 
service or afterwards but rather on the nature of what symptoms 
the Veteran reports he noted during service.  What was noted 
during service was not anything other than localized pain due to 
trauma.  

Simply stated, the evidence contains some inconsistencies that 
diminish the reliability of the Veteran's current recollections.  
Based on the Veteran's conflicting statements, the Board finds 
that the Veteran is not credible to the extent that he reports 
the onset of his symptoms.  Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the testimony, 
and the consistency of the witness testimony.)." 

In summary, the Dr. C.S.'s notes and the January 2010 examination 
report are evidence against the Veteran's claim and are both 
assigned considerable weight as the clinicians provided extensive 
explanation (in the case of the VA examiner) or clearly provided 
reasoned and explained considerations of the relevant factors 
(Dr. C.S.).  The 2003 VA examiner's report is favorable to his 
claim only to the extent of listing the terms polymyositis and 
rheumatoid arthritis near a reference to his right knee.  The 
lack of any explanation for that juxtapositioning leads the Board 
to assign nearly no weight to that opinion.  Service treatment 
and post treatment records are absent for indication of 
polymyositis and the Veteran's reports of when he experienced 
symptoms and what symptoms he experienced weigh against assigning 
any significant weight to his statements of continuity of 
symptomatology.  The Board finds that the preponderance of 
evidence is against the Veteran's claim.  Hence, his appeal must 
be denied.  There is no reasonable doubt to be resolved in this 
matter.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, the initial unfavorable adjudication of the 
Veteran's claim took place in 1998, prior to enactment of the 
VCAA.  In such cases, VA has not erred by failing to provide pre-
adjudicatory notice.  Pelegrini, 18 Vet. App. at 120.  The 
claimant is however entitled to VCAA notice.  Id.  
 
Here, the VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in August 2005 and March 2006 that fully 
addressed all notice elements.  The letters informed the Veteran 
of what evidence was required to substantiate the claim and of 
the his and VA's respective duties for obtaining evidence.  Since 
that time the AOJ has readjudicated the claim, most recently by 
issuance of a supplemental statement of the case in October 2010.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service and VA treatment records.  
Private treatment records pertinent to the claim have been 
associated with the claims file as have medical records and 
administrative decisions regarding a claim for SSA disability 
benefits.  An adequate examination was afforded the Veteran in 
January 2006.  That examination was compliant with the Board's 
September 2009 remand.  

It is recognized by the Board that the Veteran contends that he 
received VA treatment for his right knee disorder shortly after 
service.  That is precisely what he testified to during the July 
2006 hearing.  It is noted that there are no records of VA 
treatment of anything other than dental treatment until more than 
10 years after he was separated from active service.  For reasons 
explained in the next paragraph, the Board finds however that his 
reports during the hearing as to such treatment are not credible.  

When the Veteran filed his claim for right and left knee 
disabilities in 1981 he referred to treatment by two private 
physicians.  If he had indeed received treatment for his knees at 
a VA facility immediately after service it follows that he would 
have informed VA of that fact in 1981.  As 1981 is closer in time 
to when his separation from active service than 2006, the Board 
places considerably greater value on the earlier report, as it is 
less likely to have been influenced by the passage of time on the 
Veteran's memory.  

As to those private physicians that the Veteran identified in 
1981, VA sought to obtain pertinent records at that time.  One 
provider informed VA that they did not have a file on the 
Veteran.  There is no indication that the other provider provided 
any information.  Given the date of that identified treatment, 
VA's efforts to obtain the identified records, and the results of 
those efforts, the Board concludes that there is any attempt to 
obtain those records would be futile at this point.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


